Title: To Thomas Jefferson from Samuel Morse, 4 February 1802
From: Morse, Samuel
To: Jefferson, Thomas


          
            Sir,
            Washington, Feby. 4th. 1802.
          
          The person who now has the honor of addressing you is the same who was lately the editor of a paper in Connecticut—his name Samuel Morse. One who seeks to be known to you, and presumes on this as a preliminary.
          To leave the state of Connecticut, where the cant of hypocritical piety forms a principal part of the character of its inhabitants and hostility to free enquiry is constantly maintained, was pleasing to me. But to seperate from the wife of my bosom and the children of our love was painful and distressing, more especially as no settled prospect was open to my view.
          When I determined to visit the seat of government, the urbanity of him who reigns in the hearts of Freedom’s children, excited in me a strong wish to see him and seek his protection. I was not without a reflection that his exalted station would be thronged with the dependent, but I added another, that if I was not among those who deserved the esteem of a Jefferson; if my claims to notice are unworthy his attention; there are few, equally aspiring, who can better content themselves in a humble, but not mean state, than myself. Few who wish a favor can with less anxiety suffer a refusal.
          The sentiments of a freeman are predominant in my breast—the love of liberty is my ruling passion. No favor can enslave or purchase my conscience, nor lessen the duties I owe to my country, to truth and honor. Favors granted with purposes hostile to these, I do not wish, nor would I knowingly receive. They would certainly fail of their object. The force of gratitude and the ties of personal affection are insufficient to make me a villain.
          When with such sentiments I ask attention, I acknowledge I ought to have something more interesting to say than the limited theatre of my action is likely to afford. Will my tale compensate the president of the United States for its perusal? Will Thomas Jefferson think his moments not ill employed or will his gratification repay his trouble? Shall the hope be indulged that it may gain his esteem?
          At the early age of 12 and a half years, I was deprived of my father by death. Possessing a fondness for knowledge, though the benefit of a school had not been afforded me for more than four months in the year, I had obtained for my age and situation, a considerable degree of information. From that period to the present, on general subjects, the aid of a preceptor has but casually been obtained. So great was my passion for learning, I chose to combat every opposing obstacle and strive to compass the possession of so much as might furnish me with the means of subsistence. Compelled by my circumstances to labor with my hands: (a destiny which I never thought disgraceful or unkind, except that my slender constitution was not equal to continual application) I was obliged to improve every opportunity for reading, and though not deficient in a taste for those diversions in which youths employ their leisure, I have spent many of the hours which my companions assigned for recreation, in the dearer society of books. My reading has not been systematic; I have perused all which opportunity has permitted, in my circumscribed course. As I have lost the fetters with the advantages of system, I may have profited as much by the absence of classical prejudice as I should have gained by its selection of studies.
          The pursuit most consonant to my wishes would have been the law; but in addition to the difficulties which my pecuniary deficiences presented, my only parent was averse to that profession: as she conceived it one which extended the evils of human frailty and widened those breaches of social harmony which every good member should endeavor to heal.
          It was in September, 1795, I first entered on the study of physic, under the care of a neighbouring practitioner. His inattention to me rendered me less diligent than what had been usual with me. I afterwards spent some time with a better preceptor. I was examined and received a Diploma according to the rules of the Connecticut Medical Society, on the 21st of May, 1799, three weeks after I had attained the age of 21 years. Candor however, bids me say, that had my means been greater, and my circumstances different I should have been more accomplished in the art.
          A few months previous to compleating my 18th year, I became betrothed to a young woman who had engaged my affections, and from whom they have never swerved. This certainly had influence over conduct and fortune. It stimulated my exertions in the pursuit of knowledge, and caused me, in my pecuniary transactions at least, to be guided by the strictest prudence. In September 1797 we were married. She was the daughter of a respectable farmer, with whom she continued some time after our union and under whose protection she again resides.
          It will readily be conceived that my situation was not so independent in a worldly view as to render me the possession of as much happiness as connubial bliss promised; that a wife and a growing family would excite a desire if not impose a necessity for a speedy settlement.
          
          In November 1799, I visited the town of Danbury with intention to make it the place of my residence as a physician. The usual fate of young physicians, want of patients, attending me; I accepted an offer to teach a school for the winter. In the spring one of the partners of the printing office in that town, contemplated some other pursuit. The political agitation he chose not to take an active part in, and he was dissatisfied with the other proprietor. He wished to dispose of the property and by flattering representations, induced me to purchase. Unacquainted myself with the value of this property or the business, my estimates were necessarily made from the data given me. Considerable reliance was placed on the character of the man, and as in a business so little connected with the general pursuits of Society, few possess information sufficient to give advice with correctness; one other source of enquiry only, which could be deemed satisfactory remained within the limits of my researches. This was the other partner. His words were corroborative of the other’s statement, but I have from him since learnt that his mouth was sealed by agreement.
          The field of information thus closed to my view; it was impossible for me to learn, what I ought to have known, the real state of the establishment; I was therefore left open to deception and fraud. The time for which I had engaged in the school having expired; and a cheaper school for the summer being contemplated; I feared, and with justice that pecuniary difficulties would involve me and those I loved. Circumstances of greater delicacy rendered this prospect peculiarly distressing. In my talents as an editor my friends expressed a confidence and as it was a fact too notorious that the press had been basely prostituted to the support of unprincipled men and the propagation of opinions hostile to the cause of our revolution; they hoped my integrity and zeal would be such as to contribute in the execution of my duty, to the restoration of its purity and yeild some service to the community. I confess my own vanity and patriotism pointed to the accomplishment of their wishes.
          Embarked in this business and finding that the supporters of the paper were determined I should not give currency to a single sentiment not in accord with their politics; finding too that I had been deceived in the value of the establisment. and that my partner was about to lay on me a considerable additional burthen or embarrass the business; believing too that this conduct gave me the greatest reason to suspect his moral honesty; I preferred to risque all in support of integrity and freedom to a continual opposition to my conscience, my own and my country’s happiness. I chose the path I thought it my duty to tread, and serious as have been the consequences I cannot reproach myself for prizing the dictates of principle and honor above the rewards of servility and hypocrisy.
          My success in this pursuit may be readily gathered from my present situation: the particulars have been detailed in letters I addressed the Secretary of State last Summer. I have only to add, I continued the paper until every principle of honor, friendship and private faith imperiously demanded of me to lay down a burden under which I was fainting and exonerate those whose confidence in me had subjected them to the danger of pecuniary loss. Enough had been sacrificed to my country—surely the smiling countenance of freedom’s brighter orb justified me in remembering my friends, my family and myself.
          I resigned the paper, purposing to proceed to Georgia and seek a livelihood in the practise of physic. My first object was to discharge all demands against me which the nature of the contract or the situation of the party imposed a special obligation on me to satisfy. This I was so far enabled to do that no one will be a material sufferer should I never be able to pay the remainder. On my arrival at New York, I found myself possessed of nineteen dollars only—the passage to Savannah was 25 dollars. What could I do? My friends in New Haven had but slight acquaintance in Georgia—I could not assure myself of any adequate protection when I arrived there. I could not, would not proceed without being able to pay my passage: nor would put myself in a character which must cast me into the back ground forever.
          I resolved to visit this city, where I hoped I might find friends to advise me, and who would introduce me to those who would be of service to me.
          Though not destitute of honorable ambition, my pretensions do exceed the bounds of reason. Any situation which should call into action what talents I possess, in such manner as to be beneficial to the community where I may reside, would be more gratifying to me than mere pecuniary considerations. I am ambitious to deserve the approbation of the good; to serve my country and prove myself an honest man. I am vain that I possess a heart devoted to my fellow beings; a moral conduct which cannot be impeached; an independent spirit; an integrity unshaken and an honor unstained. I am ambitious to preserve these inviolate.
          What is your object, what are your wishes? may be asked me. I scarce know a reply. My country wants not my services, her necessities are supplied by abler children: and curse on the man who would create an unnecessary office for me to fill. The practice of physic is perhaps the most eligible pursuit, should a proper place of settlement be found. But here an immediate profit can hardly be expected, and from my attention to political and other objects for the last two years, my application to medical studies has been interrupted. I trust, however, that in this branch, care attention and industry would render me of use to my fellow Citizens.
          Much as I wish to be in a situation in which my family can return to my protection; I should accept with pleasure one where an immediate income would soon to enable me to repay the debts I owe. But for this wish, I would look out an asylum in some of the rising states. Here however exists one fear—that the state of knowledge in new founded states would not furnish all the means of improvement I might wish. It is notwithstanding a rational hope that industry and perseverance would not be without their reward. The liberal laws of Virginia invite the sense of principle to her standard; but less populous states open a greater prospect to futurity.
          In Connecticut, my circumstances at this time, and my uniform principles, oppose an effectual barrier against my success in any pursuit: more especially as every profession is already overstocked. Having, too, expended near two hundred dollars of the property bestowed on my wife; I shall expend no more without a well grounded hope of profit. If misfortunes attend me, I would if possible prevent them from discovering the abode of those who are dear to me or uniting others in my distress.
          In selecting an object of pursuit; the state of my finances impose the necessity of deciding soon: yet my indecision is not lessened. Perhaps Georgia would be a place as eligible for the art of physic as would present: but if I am correctly informed, the state of Society would preclude the probability of success to a person in my circumstances, without patronage. Kentucky, Tennessee, or the Missisippi Territory probably afford as promising openings for any pursuit as can be found.
          I have aspired to be known to you as a man and a fellow citizen: I hope in both I may be found not unworthy your knowledge and that an affectionate heart may deserve the esteem of a man elevated by the confidence which his priciples and virtues have gained, to the highest place in this nation and the most important in the universe.
          With the highest respect and esteem, Yours
          
            Saml Morse
          
         